DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of that could be reasonably combined that taught: A voice skill game editing method, applied in a voice skill game
editing apparatus, comprising:  displaying a plurality of node elements having a hierarchical relationship and a cascading element for connecting a parent node and a child node in a node editing area of a user editing interface;  acquiring voice scenario information configured by a user for the node elements in an element configuration area of the node elements when it is determined that the node elements are in an active state;  acquiring voice skill control information configured by the user for the cascading element in an element configuration area of the cascading element when it is determined that the cascading element is in an active state; and  determining, according to the hierarchical relationship corresponding to the node elements and the voice skill control information configured for the cascading element, game logic between the voice scenario information to obtain a voice skill game;  wherein the method further comprises:  displaying a resource management control to the user in a resource management operation interface; and  batch receiving, batch deleting, or batch modifying a game design resource according to an operation of the user on the resource management control, wherein the game design resource comprises at least one of: a picture resource, a text resource, an audio resource and an animation resource.  The closest prior art, Sanoki discloses a voice skill game editing 
Regarding the 101 abstract idea rejection, Examiner finds that the amended claims are not an activity performed in the human mind because batch processing in the voice game editor context is not credibly performed in the human mind. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715